Case 1:20-cv-00948-PLM-PJG ECF No. 48, PageID.3908 Filed 11/23/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


 RUTH JOHNSON, TERRI LYNN
 LAND, and MARIAN SHERIDAN,
       Plaintiffs,
                     v.

 JOCELYN BENSON, Secretary of
 State of the State of Michigan, in her
 official capacity,                            No. 1:20-cv-00948-PLM-PJG

       Defendant,
                     and

 MICHIGAN ALLIANCE FOR
 RETIRED AMERICANS, et al.,

      Intervenor-Defendants.


                          Stipulation of Voluntary Dismissal
      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs
Ruth Johnson, Terri Lynn Land, and Marian Sheridan, Defendant Jocelyn Ben-
son, and Intervenors Michigan Alliance for Retired Americans, Detroit/Down-
river Chapter of the A. Philip Randolph Institute, Charles Robinson, Gerard

McMurran, and Jim Pedersen hereby stipulate to dismissal of this action. All
parties who have appeared stipulate that the above-captioned matter be volun-
tarily dismissed without prejudice as to all claims, causes of actions, and parties,

with each party bearing its own attorney’s fees and costs.
Case 1:20-cv-00948-PLM-PJG ECF No. 48, PageID.3909 Filed 11/23/20 Page 2 of 3




Date: November 23, 2020                  Respectfully submitted,


 /s/ Erik A. Grill (with consent)     /s/ Todd A. Dawson
 Erik A. Grill (P64713)               TODD A. DAWSON
 Heather S. Meingast (P55439)         BAKER & HOSTETLER LLP
 Assistant Attorneys General          Key Tower, 127 Public Square
 PO Box 30736                         Suite 2000
 Lansing, MI 48909                    Cleveland, OH 44114
 (517) 335-7659                       Phone: (216) 621-0200
 meingasth@michigan.gov               Fax: (216) 696-0740
 grille@michigan.gov                  tdawson@bakerlaw.com

 Attorneys for Defendant              DAVID B. RIVKIN
                                      ANDREW M. GROSSMAN
 /s/ Uzoma N. Nkwonta                 RICHARD B. RAILE
 (with consent)                       BAKER & HOSTETLER LLP
 Marc E. Elias (DC #442007)           1050 Connecticut Ave., N.W.
 Uzoma N. Nkwonta (DC #975323)        Suite 1100
 Courtney A. Elgart (DC #1645065)     Washington, D.C. 20036
 Jyoti Jasrasaria (DC #1671527)
 Emily Brailey (CA #300317)           Attorneys for Plaintiffs
 PERKINS COIE LLP
 700 Thirteenth Street NW,
 Suite 800
 Washington, DC 20005
 Telephone: 202.654.6200
 MElias@perkinscoie.com
 UNkwonta@perkinscoie.com
 CElgart@perkinscoie.com
 JJasrasaria@perkinscoie.com
 EBrailey@perkinscoie.com

 Reina Almon-Griffin (WA #54651)
 PERKINS COIE LLP
 1201 Third Avenue, Suite 4900
 Seattle, WA 98101
 Telephone: 206.359.8000
 RAlmon-Griffin@perkinscoie.com



                                     2
Case 1:20-cv-00948-PLM-PJG ECF No. 48, PageID.3910 Filed 11/23/20 Page 3 of 3




 Danielle Sivalingam (Serbin)
 (CA #294369)
 PERKINS COIE LLP
 1888 Century Park East, Suite 1700
 Century City, California 90067
 Telephone: 310.788.9900
 DSivalingam@perkinscoie.com

 Sarah S. Prescott (P70510)
 SALVATORE PRESCOTT &
 PORTER, PLLC
 105 E. Main Street
 Northville, MI 48167
 (248) 679-8711

 Attorneys for Intervenors-Defendants




                                        3
